 UPTILT, INCUptilt, Inc.andInternationalUnion,United Auto-mobile, Aerospace and Agricultural ImplementWorkers of America(UAW).,Case 7-CA-2327125 September 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND JOHANSENOn 30 January 1985 Administrative Law JudgeMichael O. Miller issued the attached decision. TheRespondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-,ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided- to affirm the judge's rulings,findings, i andconclusions2 and to adopt the recommended Orderas modified.ORDERThe National Labor Relations Board adopts the -recommended Order of the administrative lawjudge as modified below, and orders that the Re-spondent, Uptilt, Inc., Lansing,Michigan, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the recommended Order, as somodified.TheRespondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear.preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsThe Respondent has excepted to certain factual errors made by thejudgeWe have reviewed the record carefully-and agreewith the Re-spondent in certain respects For example, as the Respondent correctlynote`,itappears that employeeGary Ellsworthwas told he was beinglaid off by Supervisor Moore and not Supervisor Evans The judge'alsoattributed the following statement to, Supervisor Moore based on employ-ee testimony"that if they were going to organize successfully,,they hadto do it quickly"The Respondent correctly notes that this'statement isnot contained anywhere in the transcript However, thejudge did notpurport to quote the employee who testified as to the conversation Inthis respect,the judge paraphrased certain of the employee's -testimony,and his summary thereof as reflected in the decision is not contrary tothe record evidenceWe find that other matters to which the Respondenthas excepted are supported by the record The errors of fact found hereindo not affect the overall results of the decisionIn agreeing with thejudge's conclusion that the Respondent violatedSec 8(a)(1) and(3) of the Act, we finditunnecessaryto relyupon hisdiscussion in fn 12 as to whether the questioning of job applicants to de-termine whether they would be troubled by the absence of a union or bythe payment of wages below union rates is evidence of animus2Contrary to thejudge,'we do not find that Supervisor Moore en-gaged in 8(a)(1) conduct by telling employees that they could be disci-plined iftheymentioned his name in connection with their discussions ofunion organizational activitiesWhile this statement was made in the con-text of a conversation which contained other statements violative of theAct, including 8(a)(1) threats,we find that the statement itself does notinterferewith, restrain,or coerce the legitimate union activities ofem-ployeesRather, the reference to discipline is clearly limited to those ac-tivitieswherein supervisory involvement is attempted.5831.Substitute the following for paragraph 1(a)."(a)Threatening employees with layoff, disci-pline, or discharge, for talking about unions, or en-gaging iii other -union and protectedprotected concerted activities."2.Add the following as paragraph 2(b) and relet-ter the remaining paragraphs."(b) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing,allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder."3.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations' Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tection' --To choose not to engage in any of theseprotected concerted activities.WE WILL NOT' threaten employees with dis-charge.or other discipline for talking about unionsor engaging in other union activity.WE WILL NOT tell employees- that they or otheremployees have been laid off because they engagedin union activity.WE WILL NOT discriminatorily remove prounionnotices posted in our plant.WE WILL NOT lay off or discharge employees be-cause theyengage inunion activities or in order todiscourage employees in such activities.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.'WE WILL offer Gary Ellsworth, James Ells-worth, and Carl Fezatte immediate and full rein-statement to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions,276 NLRB No. 65 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithout prejudice to their seniority or any otherrights or privileges previously enjoyed and WEWILL make them and Christopher Docking andKelly Graham whole for any loss of earnings andother benefits resulting from their discharge, lessany net interim earnings, plus interest. - ;WE WILL expunge from our files any referencesto the . discharges or layoffs of Gary Ellsworth,JamesEllsworth,Christopher . Docking,KellyGraham, and Carl Fezatte and WE WILL notifythem in writing that this has been done and thatevidence of the unlawful layoffs or_ discharges-willnot- be used as a basis for future personnel actionsconcerning them.-UPTILT, INC.J.P.Stevens,Esq.,of Detroit, Michigan, for the GeneralCounsel.J.R. Buckley,Esq.-,-of Flint,Michigan, for the Respond-ent'--DECISIONSTATEMENT OF THE CASEMICHAEL 0 MILLER, Administrative Law Judge. Thiscasewas heard on November 28, 1984, in Lansing,Michigan, based on an unfair labor practice charge filedby International Union, United' Automobile, AerospaceandAgriculturalImplementWorkers --ofAmerica(UAW) (the Union), on-March 29, 1984, and a complaintissued by the Regional Director for Region 7 of the Na-tionalLabor Relations Board (the Board),' on May 2,1984The complaint alleges that Uptilt, Inc. (Respond-ent), violated Section 8(a)(3) and (1) of the Act by discri-minatorily laying off employees and by otherwise inter-fering with, restraining, or coercing employees in the ex-ercise of their statutory 'rights. Respondent's timely filedanswer denies the commission of any unfair labor prac-tices.-'All-parties were afforded full opportunity to appear, toexamine and to cross-examine witnesses, -and' tor' argueorally.Briefs,which have been carefully considered,were filed on behalf of the General Counsel and the Re-spondent.--Based upon the entire record, including my, observa-tion of the witnesses and their demeanor, I make the fol-lowing-..--FINDINGS OF FACT1.RESPONDENT'S BUSINESS AND THE UNION'S LABORORGANIZATION STATUS-PRELIMINARYCONCLUSIONS OF LAW;-employer engaged in commerce within the meaning of'Section 2(2), (6), and (7) of the Act.The complaint alleges, Respondent admits, and F findand conclude that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.IITHE UNFAIR LABOR PRACTICESA. The FactsAll of the,events described took place between ap-proximately July 1983 and March 1984. During the criti-calmonths, Respondent was operating its factory onWashington Street in Lansing, Michigan, where all ofthe relevant events occurred, and had acquired a newplant,on Sunset Street in Lansing, to - which it wasgraduallymoving its production facilities -In order tomake this move, Respondent was producing some prod-uct for inventory, contrary to its usual practice of-onlyproducing and shipping on. short notice to existing -orders, and was moving one press at a time as produc-tion on'that press was completed. Respondent's businesswas described as auto dependent, i.e., it fluctuated withthe fortunes of the automobile industry Over the courseof the last several years, Respondent's employee comple-ment has fluctuated from a low of 20 to a high of morethan 200. At the time of the hearing, it employed ap-proximately 130; no evidence was offered concerning theemployee complement in February when the layoffs oc-curred.-Respondent's employees are not represented by anylabor organization. There had been, it appears, a unionrepresenting the employees of the prior owner of theSusnset Street plant and 'some minimal union activityamong Respondent's employees by that union (not the -Charging - Party) during the fall Second-Shift ForemanDick Moore told Donald St. Pierre, Respondent's gener-al-manger, t of this union activity. The only evidence ,ofemployer action to counter that early union activity con-cerned meetings with the employees of each shift. Inthose -meetings, held about December, St Pierre told theemployees that Respondent "would prefer that you con-tinue to represent yourself.We have gotten- along fine'employees that the union had a right to contact them.The evidence also. indicates that'- whenMoore . inter-viewed job applicants, he would ask them if Respond-ent's nonunion status, the long hours of work expected,'and the absence of union scale wages caused them anyconcern..'Respondent's second-shift employees began to talkabout the possibility of unionization around Novemberand December 2 The discussions took place in Respond-ent's lunchroom and at a nearby bar. On occasion, DickMoore, their foreman, participated in these discussions.Moore was on a first-name basis with his employees, so-Respondent is a Michigan corporation engaged at Lan-sing,Michigan, in the manufacture, sale, and distributionof metal stampings for the automobile industry. Jurisdic-tion is not in dispute. The complaint alleges, Respondentadmits, and I find and conclude that Respondent is an'Respondent admitted that both St Pierre and Moore were statutorysupervisors and its agentsRespondent's secretary-treasurerGustafson,testified that its foremen bear the responsibility for discharging employ-ees----2The record does not indicate whether or not employees on the firstshiftwere similarly engaged- UPTILT, INCcialized after work with-some of them, and was consid-ered by them as their "advisor," at least with respect tounionactivity. In the course of their conversations,Moore told the employees that he had favoredunioniza-tionwhen he was aunitemployee and that he was nowon the Company's side On one occasion, in response toan employee's question, he suggested that the way to goabout organizing was to contact either the Labor Boardor an internationalunion,another employee testified,without contradiction, that Moore had said that if theywere going to organize successfully they had to do itquicklyEmployee Carl Fezatte recalled that Moore told theemployees that if they were going to talkabout a unionthey should do so "out of thebusinessarea.awayfrom the company, off the grounds," and that, if they didtalk about the Union, they should not mentionhis namebecause it could mean his job. Fezatte recalled thatMoore told them that he "had orders to lay off anybodywho . . . spoke -union. .. ." Moore did not say fromwhom such orders stemmed. On another occasion, whichfollowedsome union discussionbetween the employeesand Moore at the bar, Moore angrily told employees that"if there's any more talk about this union that'smention-ing my name,or any morerumors,I'm going to comedown hard on people." Fezatte's testimonywas essential-ly corroborated by. Michael Howard, Dean Orweller,Christopher Docking, Gary Ellsworth, and James Ells-worth. Other than 'generally denying that he ever toldemployees that they would lose their jobs if they becameinvolved inunionactivities,Moore did not contradictthe specific threats attributed to him. He acknowledgedtelling employees that he would make it difficult forthem, "come down hard" on them, if they continued toinvolve him in their union discussions.3 I find, based onall of the circumstancesincludingmy observation of thewitness,thatMoore did in fact tell employees: that theyshould confine their uniondiscussionsto "away from thecompany, off the grounds", that he had orders to lay offemployees who spoke about the Union; and that employ-union.activitiesunder penalty of unspecified reprisals.The union activity never got beyond-its initial stages.A meeting with a representative of the Charging Partywas scheduled .by Fezatte for early February but, follow-ing the layoffs discussed infra, was never held No unionauthorization cards or other union literature were everdistributed in theplant and noemployees wore anyunion insignia.Gary and James Ellsworth, brothers, were hired byRespondent in April and May 1983,' respectively. Theyboth worked on the night shift under Dick Moore. OnMonday, February 6, - - Gary Ellsworth prepared andbrought five handwrittensignstowork. The signs, ex-pressingemployee desires for better working-conditions,carried such-statementsas "Uptilians Unite" and "It's3Moore explained-that by "come down hard"he only meant that hewould take the offending employee to the office and explain why he, as asupervisor,could not be involved in the employees'union activityThisexplanation is patently implausible,in any event, there in no evidencethatMoore ever told the employees what he meant by "come downhard ",585-Time For A ,Union." Included on at least some of thesigns were the words, "See Gary, Night Shift Worker "4Gary Ellsworth posted the signs at various points in-theplant, including near the coffee machine and near -thetimeclockAt least one sign was posted by the generalmanager'soffice-After putting up the signs, Gary went to the lunch-room.A supervisor,Mat Evans,5 who had observedGary putting up one of the signs, came into the lunch-room and angrily summoned him to the office There,Evans told Gary that he was being laid off for "lack ofwork."'-On the following evening, James Ellsworth, who hadnot worked on Monday (discussed infra), brought fivenew signs similarly prepared by his brother. These signscarried legends similar to the first set and, in addition, re-ferred by name to both Gary and James Ellsworth.James posted these in similar places to where his brotherhad posted the signs on the prior evening and he, too,was observed doing so by Matt Evans. Evans walkedtoward the back of the shop; James walked to the frontand saw that the signs had already been removed. Jamesthen went to the lunchroom where he observed Evansand Moore walk by the door; Evans pointed James outtoMoore. The two supervisors called to James to comewith them. Evans told James to take his coat, stating'thathe `would need it. He was taken to the office and, after abrief wait,Moore told him, "At this time now we haveno more work for you." When specifically asked byJames, Moore denied that the layoff had been occasionedby-his posting of the signs. Evans escorted James fromthe plantThe signs which Gary and James had posted were re-moved, almost immediately; by St. Pierre. St. Pierre re-moved them, he said, because at least two of them con-tained what he deemed to be threats written diagonallyacross the corners of those posters: These alleged threatswere: "We're going to get you, Bob and Gus" (referringto Bob Bildey and Elden Gustafson, co-owners of Re-spondent) and "Your turn is coming, Tom" (referring toTom - Linhart, a maintenance supervisor).While St.Pierre described these threats as having been written inthe same handwriting which wrote the remainder of thesigns,Gary Ellsworth denied placing any such phraseson the signs. His denials were corroborated by other em-ployees.The signs, which had been removed and de-stroyed by Respondent, were not available to corrobo-rated St. Pierre or to contradict those denials.64Gary Ellsworth's testimony as corroborated by Christopher DockingInote that while Michael Howard did not see any employee's name onthe posters on February 6, he did not see all of the posters put up thatnight-5While Respondent contended in its answer that Evans was not a su-pervisorwithin the structure of Respondent but only within a relatedcompany the evidence indicates that Respondent's employees were in-structed to take orders from Evans, that Evans issued written reprimandsto Uptilt employees (Fezatte, November-22), and that he had the author-ity to terminate them I therefore find him to be a statutory supervisorand agent on behalf of RespondentBRespondent did not question either of the Ellsworths about thesethreats and did not contend that they, had been discharged for.postingthreateningsigns..- - 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent adduced no evidence of. plant rules pro-hibiting or regulating the posting of signs in the plant.Employees credibly testified that other signs and notices-were posted about the plant, including personal noticesadvertising items and services for sale by Moore and byemployees. Those notices and advertisements had beenposted in some of the same places as the Ellsworths'posters were hung.After the Ellsworths' layoffs, in a conversation in thelunchroom,Moore told employee Dean Orweller thatthey had been laid off "for trying to organize [a] union,and get people together to organize," that they had beencaught putting up posters; he referred to a list of em-ployees seeking to organize and to a meeting.' Moorealso told Orweller "something to the effect that we haveto stop talking union, or the same thing would happen tothe rest of us if we were caught talking."On Wednesday, February 8, prior to the start of theirshift,Kelly Graham and Christopher Docking were ob-served in conversation by both St. Pierre and Evans.During the shift, Graham asked Moore whether he wasalso going to be laid off. Moore replied that both he andDocking were going to be laid off that day. Graham tes-tified (in generally vague and unspecific terms) thatMoore acknowledged that the layoffs were occasionedby the union activities. Graham told Docking of theirimpending layoff and Docking, went to check withMoore. Docking asked if they were being laid off and,upon receiving an affirmative answer, asked why. Hewas told that it was for lack of work, a reply he disput-ed.He was then asked by Moore, "Well, were you talk-ing union?" He told Moore that he had not been butMoore told him, "Well, that's probably the reason whyyou're getting laid off . . . something to do with theunion." Subsequent to Graham's layoff, Orweller askedMoore where Graham was. Moore told Orweller "thatKelly and Chris had both gotten laid off because theywere overheard talking, about union procedures, or some-thing like that."8Graham and Docking were laid off on Wednesday,February 8. On Friday, February 10, Docking returnedto the plant where he asked St. Pierre why he had beenlaid off. St. Pierre replied that it was lack of work. How-ever, on his way, out of the plant, Moore told Dockingto return to work on February 13.Fezatte,an employee since April 1983, had beenabsent from work due to a work-related injury sinceabout January 24. He returned to the plant on February13,with a release from his doctor. On his return, Moore° It is not clear whether Moore was referring to a list which the em-ployees had circulated and then destroyed in hopes of preventing it fromcoming to management'sattention or to some other list As previouslynoted,a union meeting had been scheduled for early February but wasnever held '-8Moore, while denying that he told any employees they were beinglaid off because of their union activities,did not specifically testify abouthis conversations with Orweller,Graham,and Docking Noting the mu-tually corroborative nature of the employees' testimony, the absence ofspecific denials of such conversations by Moore, Orweller's relative disin-terest in the outcome of these proceedings and his particularly- credibledemeanor,and the overall demeanor of all four witnesses, I credit Or-weller, Graham,and Docking with respect to these statementstold him that he was being laid off for lack of work butwould definitely be called back later.Graham was recalled to work approximately 2 weekslater.Fezatte and the Ellsworth brothers were not re-calledSt.Pierre testified that when Respondent is faced withthe need for a layoff, it determines 'the number of em-ployees to be laid off and then selects, in consultationwith the foreman, those employees according to their jobperformance and attendance. Seniority, he testified, is nota factor and, inasmuch as the jobs were all relatively un-skilled,with short training periods required, employeesare not always recalled from "layoffs." Other than toadduce some testimony indicating that Respondent wasmoving from its Washington Street plant to its SunsetStreet plant between December and April, and was pro-ducing some parts for inventory in order that machinesmight be moved from one plant to another during thisperiod, Respondent offered no evidence of its need forlayoffs at the time that the employees involved hereinwere laid off. Respondent did not contend that the ma-chines these employees had been working on weremoved in early to mid-February or, indeed, that any ma-chines were moved during that period. Moore testifiedthat other employees were laid off in January and Febru-ary because of the movement of equipment to the otherplant; some of these layoffs "probably" occurred beforethe layoff of the Ellsworths, he- claimed. However, hehad no recall of.layoffs other than those specifically. in-volved ,herein and Respondent adduced no writtenrecords of any such layoffs, notwithstanding that itclaimed to possess such records and could have conven-iently secured them.According to the employeewitnesses,at, the time ofthese layoffs, Respondent had work for all of the em-ployees as evidenced by the stockpiling of raw materialsand the hiring of new employees. Thus, Fezatte'testified,without contradiction, that he had been told by Moore,about mid-January, that new jobs were coming in, thatthere was plenty of work, and that there was no chanceof layoffs On the last day he worked, about January 24,he saw sufficient raw material on hand tomeet incomingorders. Similarly, both Gary and James Ellsworth notedstocks ofraw materialsufficient for anywhere from sev-eral days to a month's worth of work on hand whenthey were laid off. At least into December, they had allbeenworking -extensive overtime with workweeks ofperhapsas many as66 hours. Finally, in this respect, it isuncontradicted that new employees were hiredimmedi-ately after the subject layoffs. Fezatte, in testimony cor-roborated by Howard and Docking, observed about' fivenew employees working on the presses when he returnedto the plant on February 13. Gary Ellsworth observedsome new employees when he went to the plant on Feb-ruary 22 and he commented on their presence to Moore.Similarly, when James Ellsworth went back to the plantinMarch, he saw employees he had never seen before.Respondent offered no evidence concerning whetheror not new employees were hired in the WashingtonStreet plant or who the employees observed by Fezatte,Howard, Docking, or the Ellsworths might have been. I UPTILT,INC.587must conclude that the observation of these employeesthat three to five new employees were hired by Febru-ary 13 is correct. I must also conclude, in the'absence ofany contradictory evidence, that Moore told' employeesthat there was ample work to avoid layoffs and that Re-spondent had raw materials on hand sufficient to keepthe employees working without layoff.As noted, Respondent implied that the subject employ-eeswere chosen for layoff because'they had the worstattendance records among Respondent's employees. Therecord discloses that Moore.had spoken to Fezatte abouthis absenteeism on two occasions,, both times followingexcused absences. Additionally, in late November, MattEvans had given Fezatte a written reprimand which hadstated that if there was no improvement in his attend-ance, he could be "discharged immediately." The recordindicates that Fezatte was absent, due to a work-relatedinjury, between January 24 and February 13.- Gary Ells-worth had received three written reprimands during histenure.9He had received one on June.28 for failing toreturn to work after his lunchbreak, without permission.He had received another, for failing to call in with-re-spect to an absence, on. January 23. He received a third,on January 30, for breaking a die. On Thursday, Febru-ary 2, he had worked half a shift and had been allowedto go home because he was ill. He returned to -work atthe start of his shift on Friday,, February 3, but was notpermitted to work because the medication he was takingfor pain precluded him from operating heavy equipment.Moore told him to report ,for work on Monday. On Feb-ruary 1 or 2, James Ellsworth left work at his lunch-break, without permission, allegedly because his machinewas malfunctioning and squirting oil into his face. He re-turned to the plant at the start of his shift on Friday andwas given a 3-day disciplinary layoff, with orders toreport back to work at the start of his shft on Tuesdayevening. He had received a written reprimand for simi-larly leaving work without permission in June.No evidence was introduced concerning any similarattendance or disciplinary problems involvingKellyGraham or Chris Docking. Respondent testified thatthese employees were recalled, while the Ellsworths andFezatte were not, because they were better employees.Respondent offered no evidence concerning the attend-ance or,disciplinary records of any other employees whowere either laid off or retained at any relevant time..St.Pierre testified that. the decision to lay off the sub-ject employees would have been made in consultationwith their foreman sometime prior to the Friday beforetheir layoffs and that employees were generally laid dffon Fridays at the end of their work-shift. Moore did -nottestify concerning any involvement in the selection ofthese employees for layoff. Moreover, these, employeeswere not laid off at the end of their work shifts on aFriday; rather, they were laid off on a Monday, Tues-day, or a Wednesday, at' the start of their shifts, afterhaving been told to report to work on those dates. Theevidence, at least with- respect to Gary Ellsworth, indi-9 It would appear from,the credible testimony of St Pierre,as cor-roborated by Moore,thatGary Ellsworth had been,terminated in July1983 and had been reinstated in'Novembercates that he was laid off by Matt Evans, not by his ownforeman, Dick Moore.-'D. Analysis and Conclusions1. Interference, restraint, and coercion-The- General Counsel's complaintallegesthatRe-spondent.interfered with, restrained, and coerced its,em-ployees in the exercise of their Section 7 rights, in viola-tion of Section 8(a)(1),- by threatening employees withlayoff should they be caught talking about unions, threat-ening-them with discipline should they mention Moore'sname in connectionwith' their discussions of union orga-nizational- activities, attributing an employee's layoff- tothe fact that he had discussed union representation, 10and by discriminatorily removing prounion literaturewhich- had been posted in the plant. The facts, as foundabove, amply support these allegations. Thus, I havecredited the testimony of both Fezatte and Orweller,each of whom testified to having been told by Moorethat those-who talked about the Union would be laid off.These are threats clearly in violation of Section8(a)(1);Moore's relationship with.his employees does nothing tomitigate the seriousnessof such threats. Indeed, inasmuchas they considered Moore to be some sort of an advisorto -them,` particularlywith respect to union matters,Moore's admonitions would take on greater, rather thanlesserweight. As the,Board stated inHedstrom Co.,223NLRB 1409 (1976): "It is well settled that threats fromfriendly supervisors can be no less coercive to employeesthan threats by a hostile supervisor and can carry 'agreater aura of reliability and truthfulness."Rust- CraftBroadcasting-Co.,214 NLRB 29 (1974);CasterMold &Machine Co.,148 NLRB 1614, 1621 (1964).Similarly, while it is understandable that Moore wouldnot want his,involvement in the employees' union activi-ties to be brought to the Employer's attention, the recordis clear that Moore allowed himself to be made a part of-that activity.It is also clearthat he went beyond simplyrequestingthat he not be further involved or that theemployees refrain frommentioninghis name. He threat-ened them with unspecified reprisals if they further in-volved him in their union activities. This he could not dowithout restraining and coercing them in, those union ac-tivities.Neither could he tell, employees that they (orothers) had been laid off because of their union activitieswithout unlawfully inhibitingthe unionactivities of all ofthe employees. SeeGeneral Felt Industries,269 NLRB475 (1984);Central Transport,247 NLRB' 1482 (1980).Accordingly, I find that by, all of the above-describedconduct,Moore has threatened employees with layoffs10The complaint, while specificallyincludingthis conduct amongthose acts which interferedwith,restrained,or coerced employees in theexercise of their statutoryrights, andspecificallysettingforth the nameof the Respondent's agent involved,the dateand the placethe statementwas made, characterized the violation as "impliedfutility in the employ-ees' seekingto be'represented by a union " While I would find the con-duct tobe more'in the nature of a threat thanone of an implication offutility,Ideemed the complaintsufficiently specific as to both the factualand legal bases of the violation to warrant full consideration and resolu-tion of the issue, 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDand other reprisals if they engaged in union activities, inviolation-of Section 8(a)(1) of the Act.--Ialso find that,by the conduct of St.Pierre in imme-diately removing the proorganizational notices posted byGary and James Ellsworth,Respondent has violated Sec-tion 8(a)(1) of the Act. In so holding,I note that evencrediting St. Pierre's testimony concerning the allegedthreats on some of the notices, other notices were re-moved notwithstanding the absence-of any threats. Inote, too, the absence of any plant rules concerning theposting of such notices and the disparate treatment ac-corded these notices as compared to the permitted post-ing of notices offering goods and services by employeesand at least one supervisor,Moore.SeeR.H.Macy &Co., 267 NLRB 177, 181 (1983),where the employer,pursuant to what was,at . best,an unwritten rule, re-moved a notice of.a union meeting immediately after ithad been postedThisaction was found violative of Sec-tion 8(a)(1)whereotherevidence established that theemployer had-tolerated the posting of "a variety of non-employer or nonbusiness-related notices,"including atleast one advertising the sale of an automobile,whichhad remained on the bulletin board for 10 days. See alsoUnion CarbideCorp. v.NLRB,714 F.2d 657. (6th Cir.1983), enfg.'inrelevant part 259 NLRB 974. (1982),where the court,finding no evidence to support'the em-ployer'scontention"that the bulletin boards were be-coming 'a battleground between rival employee fac-tions,"' upheld the Board's finding of an 8(a)(1) violationin the removal of a union's "open house"notices.Thecourt stated.-The Labor Management Relations Act does notafford employees a protectable interest in the use ofemployer's bulletin board.National Labor RelationsBoard v. Container Corp. of Am.,649 F.2d 1213 (6thCir. 1981) (per curiam)See also Nugent Service,Inc.,207 NLRB 158.(1974) Nevertheless, where, bypolicy or practice, the company permits- employeeaccess to bulletin boards for any purpose, section 7of the Act, 29 U.S.C. section 157, secures the em-ployees' right to post union materials.NationalLabor Relations -Board v.Challenge-Cook, Bros. ofOhio, Inc.,374 F.2d 147 (6th Cir. '1967).Cf. NLRBvContainer Corp;, supra(enforcing N.L.R.B. deci-sion which held that although there was no statuto-ry right to use the bulletin board, once an employerpermitted access to. a company board, it could notthereafter remove notices or discriminateagainst anemployee who posted union notices). The contentpf such notices is protected by the Act even if abu-sive and insulting.Old Dominion Branch No. 496,NationalAssn of Letter . Carriers,, AFL-CIO v.Austin,418 U.S. 264, 94 S.Ct. 2770, 41 L. Ed. 2d745 (1974);N.L.R.B. v. Container Corp.,649 F.2d at1215.Finally, - seeRoadway Express,268NLRB 982 (1984),where the Board found the employer's elimination ofbulletin boards to be motivated by' a desire to preventthe posting of union-related materials, and thus violativeof Section 8(a)(1), notwithstandingits contentionthat theboards were removed to prevent the posting of obsceneand threatening messages.2.'DiscriminationInWright Line,251NLRB 1083, 1089 (1980), enfd.662 F.2d 899 (1st Cir. 1981), cert denied 455 U.S. 989(1982), the Board held that the General Counsel bearsthe initial burden of making "a prima facie showing suffi-cient to support the inference that protected conduct wasa 'motivating factor' in the employer's decision" to ter-minateor lay off employees. Once that prima facie show-ing is established, the Board held, "the burden will shiftto the employer to demonstrate that the same actionwould have taken place even in the absence of the pro-tected conduct."1 i Here, the record compels the conclu-sion that the General Counsel has presented the requisiteprima facie showing of discriminatory motivation in thetemporary layoffs and permanent layoffs (i.e., discharges)of the five employees named in the complaint, it furthercompels the conclusion that Respondent has failed tosustain itsburden of establishing that the layoffs wouldhave taken place even in the absence of the conduct.Thus, with respect to the General Counsel's prima faciecase,I note the following: The employees were engagedin, or were suspected of engaging in, union activities; theactivitieswere known to-at least one member of supervi-sion,Moore, at their earliest and quietest stages, andbecame known to other supervisors, Evans and St.Pierre,when they blossomed forth with the posting ofprounion notices; Respondent bore animus toward theexercise of such protected rights as evidenced - by thethreateningstatementsmade by Moore to the employeeswho worked under him;12 and, when the'union activitiesbecame open and notorious on February '6 and 7, theywere immediately followed by layoffs. Gary Ellsworthwas immediately laid off by the supervisor who observedhim post the prounionsignsrather than by his own su.pervisor. The layoffs, occurring at the beginning throughthe middle of the workweek, were contrary to Respond-ent's usualpractice of laying employees off on Fridays,at the conclusion of the workweek. Gary and James Ells-worth were laid off on Monday and Tuesday, respective-'ly, days on which each of them had, on Friday, Febru-ary 3, been specifically directed to return to work; thetiming oftheir layoffsnegates St.Pierre's testimony thatthe decision to lay them off would' have been madesometimeprior to Friday, February'3. Moreover, therewas work for the laid-off employees to perform and theywere quickly replaced with new hires.-13 I note, too, thati 1 _The Board'sWright Linetestwas expressly approved by the Su-preme Court inNLRB v Transportation Management Corp., 462 U S393'12Contraryto Respondent's argument,the absence of specificthreatswith respect to union activities in preemployment interviewsdoes not es-tablishan absence ofanimusThe questioning of job applicants to deter-minewhether they would be troubled by the absence of a union, or bythe payment of wages below union'rates, onthe other hand, is some evi-dence ofanimusSeeService Master All Cleaning Services, 267NLRB 875(1983) (Member Hunter dissenting)Is It is essentially immaterialwhether this evidence is deemed part ofthe GeneralCounsel'sprima facie caseor as evidencerebuttingRespond-ent's defense and establishing its pretextual nature. UPTILT, INCnone of the laid-off employees were told that they hadbeen selected for layoff because of attendance problemsor other work deficiencies. Finally, the General Coun-sel's case is concluded by credited evidence of Moore'sstatements acknowledging that at least four of the em-ployees were laid off because of their union activities.All of the foregoing makes out a strong prima facie case.SeeBill Fox Chevrolet,270 NLRB 568 (1984), where theGeneral Counsel's prima facie case was established bysubstantially identical evidenceIn its defense, Respondentalludedto the movement ofits plant equipment from one building to another, its pro-duction for inventory contrary to its usual practice, andits alleged practice of selecting employees for layoff ac-cording to their work performance, including attendance.It showed the deficiencies in work performance of somebut not all of the alleged discriminatees. Entirely lackingfrom Respondent's defense was any specific evidenceon and after February 6, that any machines were movedfrom the Washington Street plant to the Sunset Streetplant during that period, that any machines were thenidle, that Respondent had produced for inventory theparts which otherwise would have been made by the al-leged discriminatees, any refutation or explanation con-cerning the hire of new employees, or any evidence es-tablishing that any of the discriminatees (some of whomwere admittedly far from being outstanding employees)had work or attendance records inferior to any of theemployees who were not laid off. Neither did Respond-ent prove that it laid off other employees although it af-firmatively pleaded,in itsanswer, "that numerous otheremployees were also laid off at- that time for the solereason that there was a lack of work." Respondent borethe burden of producing admittedly available records tosupport its contentions.Bill Fox Chevrolet,supra. In nomanner canthe evidence presented by Respondent bedeemed sufficient to establish thatGary Ellsworth,James Ellsworth, Christopher Docking, Kelly Graham,or Carl Fezatte would have been laid off or dischargedin the absence of any protected conduct 14Based on all of the foregoing,Imustconclude thatRespondent discriminatorily discharged Gary Ellsworth,James Ellsworth, and Carl Fezatte on February 6, 7, and12, and 1984, respectively, and discriminatorily laid offChristopher Docking and Kelly Graham, on February 8,1984, because of their union activity, in violation of Sec-tion 8(a)(3) of the Act.THE REMEDYIt having been found that Respondent,Uptilt,Inc., hasengaged in unfair labor practices in violation of Section8(a)(1) and(3) of the Act,itwill be recommended thatRespondent be ordered to cease and desist therefrom andto take certain affirmative action designed to effectuatethe policiesof the Act.i4Respondent's failure to discharge all the known union supportersand its recall of two of them does not establish that its discharges or lay-offs ofthese employees were not discriminatory SeeBurgessMining &ConstructionCorp,250 NLRB211 (1980),American GreetingCorp,233NLRB1279 (1977),Broyhill Co.,210 NLRB 288 (1974)589It having been found that Respondent discriminatorilydischarged Gary Ellsworth, James Ellsworth, and CarlFezatte and discriminatorily laid off Christopher. Dock-ing and Kelly Graham, 'I shall direct that Respondentoffer Gary Ellsworth, James Ellsworth, and Carl Fezatteimmediate and full reinstatement to their former or sub-stantially equivalent positions without prejudice to theirseniority or other rights and privileges. I shall furtherdirect thatRespondent make Gary Ellsworth, JamesEllsworth,ChristopherDocking,KellyGraham, andCarl Fezatte whole for any loss of earnings they mayhave suffered by reason of the discrimination practicedagainst them, such earnings to be computed in accord-ance with the formula set forth in F.W. Woolworth Co.,90 NLRB 298 (1950), with interest to be computed in themanner prescribed inFlorida Steel Corp.,231 NLRB 651(1977). See -generally,Isis Plumbing Co.,138 NLRB 716(1962). Further, I shall direct that, all, references to theirdischarges and/or layoffs be expunged from Respond-ent's files and that Respondent notify them, in writing,that this has been done and that evidence of the unlawfuldischarges or layoffs will. not be used as a basis for fur-ther personnel -actions against them.CONCLUSIONS OF LAW1.By threatening employees with discharge or otherreprisals if-they engage in union activities or mention asupervisor'sname inconnection with their union activi-ties,by telling employees that employees had been laidoff because of their union activities, and by discrimina-torily removing prounion literature posted at itsWash-ington Street plant, Respondent has interfered with, re-strained,and coerced employees in the exercise of theirSection 7 rights in violation of Section 8(a)(1) of the Act.2.By discharging, laying off, and failing to-recall em-ployees because they engaged in union activities, Re-spondent has violated Section 8(a)(3) and (1) of the Act.3.The aforesaid unfair labor practices affect commercewithin themeaningof Section 2(2), (6), and (7) of theAct.On these findings of fact and conclusions of law andon the entire record,I issuethe following recommend-edis-ORDERThe Respondent, Uptilt, Inc., Denver, Colorado, itsofficers,agents,successors,and assigns, shall1.Cease and desist from(a)Threatening employees with layoff, discipline, ordischarge, for talking about unions, mentioning a supervi-sor's namein connection with union organizational activ-ity,or engaging in other union and protected concertedactivities._(b) Telling employees that employees had been laid offbecause they engaged in union activities:15 If no exceptionsare filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings, conclusions, and recommendedOrdershall, asprovided in Sec 102 48 of the Rules, be adopted by theBoard and allobjections to them shall be deemed waived for all pur-poses 590DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Discriminatorilyremoving prounion literatureposted in the plant.(d)Discharging, laying off, or failing toreinstate laid-off employees because they had engagedin unionactivi-ties.(e) In any like or relatedmannerinterfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmativeaction necessary toeffectuatethe policiesof the Act.(a)Offer Gary Ellsworth, James Ellsworth, and CarlFezatte immediate and full reinstatement to their formerjobs or, if those jobs no longer exist, to substantiallyequivalent positions without prejudice to their seniorityor other rights and privilegesand make themand Chris-topher Docking and Kelly Graham whole for any loss ofearningsthey may have suffered by reason of discrimina-tion againstthemin the mannerset forthin thesectionof this decisionentitled"The Remedy."(b)Remove from Respondent's files all references tothe terminations and layoffs of Gary Ellsworth, JamesEllsworth,ChristopherDocking,KellyGraham, andCarl Fezatte and notify them in writing that this hasbeen done and that evidence of their unlawful termina-tions or layoffs will not be used as a basis for future per-sonnel action against them.(c) Post at Lansing, Michigan plant, copies of the at-tached noticemarked "Appendix."' r, Copies of thenotice, on forms provided by the Regional Director forRegion 7, after being signed by the Respondent's author-ized representative, shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecu-tivedays in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany othermaterial.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.16 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-alLaborRelations Board."